Dismissed and Memorandum Opinion filed January 21, 2010.
 


In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01038-CR
____________
 
THE STATE OF TEXAS, Appellant
 
V.
 
PENNY RAE SAGE, Appellee
 

On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause No. 47,522A

 
M E M O R
A N D U M   O P I N I O N
A written request to withdraw the notice of appeal, signed by
appellant’s counsel, has been filed with this Court. See Tex. R.
App. P. 42.2. Because this court
has not issued an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed. We direct the
Clerk of the court to issue the mandate of the court immediately.
PER CURIAM
Panel
consists of Justices Frost, Boyce, and Sullivan.
Do not publish
C Tex. R. App. P. 47.2(b).